Citation Nr: 0944648	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-01 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right knee injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1974 to March 2005.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2005 rating 
decision of the Denver, Colorado Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
granted service connection for residuals of an injury to the 
right knee, rated 10 percent.  

The Veteran also initiated appeals seeking service connection 
for a bilateral eye disability and increased ratings for 
residuals of a left ankle injury and residuals of a right 
shoulder injury.  In his January 2007 Substantive Appeal, he 
limited his appeal to the matter of the rating for residuals 
of a right knee injury. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.  


REMAND

The most recent VA examination to evaluate the Veteran's 
service connected right knee disability was in July 2007.  A 
private operative report submitted by the Veteran shows that 
in June 2006 he underwent surgery for his right knee 
disability.  Records of treatment, evaluations, surgical 
consultation leading up to the surgery and complete records 
of follow-up care are not associated with the claims file.  
Such records are likely to contain information regarding the 
status of the right knee during the appeal period, and must 
be secured.  

On December 2004 and in July 2007 VA examinations there was 
no finding of instability.  However, evidence in the record 
shows the Veteran received a knee brace in July 2006 
(suggesting knee instability).  Significantly, an October 
1991 service treatment record noted a positive McMurray's 
test (suggesting instability), and the Veteran has reported 
on multiple occasions that he has right knee instability.  A 
further VA examination to reconcile the examination findings 
of no instability with the historical findings of such, and 
the fact that the Veteran has apparently received treatment 
(brace) for instability is necessary.  

It is also noteworthy that this appeal is from the initial 
rating assigned with the award of service connection, and 
that staged ratings are for consideration.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all sources of evaluation and/or 
treatment he has received for his right 
knee disability since his separation from 
service, and to provide any releases 
necessary for VA to secure reports of such 
private treatment.  Of particular interest 
are the records of treatment, evaluation, 
surgical consultation, etc. leading up to 
the June 2006 surgery, and the complete 
records of care in follow-up to the 
surgery.  The RO should secure complete 
clinical records of the evaluation and/or 
treatment from all the identified sources.  
If any private provider does not respond 
to the RO's request for records, the 
Veteran should be so notified, and advised 
that ultimately it is his responsibility 
to ensure that private records are 
received.  

2.  The RO should then arrange for the 
Veteran to be examined by an orthopedist 
to ascertain the current severity of his 
service-connected right knee disability.  
The Veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  The examination should 
include range of motion studies of the 
right knee with notation of any additional 
limitations due to pain, weakness, excess 
fatigability, or incoordination.  The 
examiner must specifically note whether 
there is instability or subluxation (if 
not to explain such finding in light of 
the historical findings of instability, 
and that more recently the Veteran has 
been provided a knee brace) and, if so, 
the degree of such impairment.  All 
functional limitations resulting from the 
right knee disability should be 
identified.  The examiner must explain the 
rationale for all opinions given.  The 
examiner should specifically comment 
whether the meniscal tear repairs in 
January 1991, January 1992, and June 2006 
evidenced pathology consistent with 
instability/subluxation.  

3.  The RO should then readjudicate this 
claim (to include consideration of 
"staged" ratings, if indicated).  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

